                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        GLENN DANIEL GALLOT,
                                  11                                                     Case No. 19-01138 BLF (PR)
                                                      Plaintiff,
                                  12                                                     ORDER OF DISMISSAL WITH
Northern District of California




                                                                                         LEAVE TO AMEND
 United States District Court




                                  13           v.

                                  14    CITY AND COUNTY OF SAN
                                        FRANCISCO, et al.,
                                  15
                                                     Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the San Francisco County Jail, filed the instant pro se
                                  19   civil rights action pursuant to 42 U.S.C. § 1983 against various City of San Francisco
                                  20   offices and agencies. (Docket No. 5, hereafter “Compl.”) Plaintiff’s motion for leave to
                                  21   proceed in forma pauperis will be addressed in a separate order.
                                  22

                                  23                                          DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims the San Francisco Public Utilities Commission (“SFPUC”) had him
                                  10   move toxic waste and dig out trenches on Treasure Island, exposing him to “haz-mat”
                                  11   waste at the AAA Naval Shipyard. (Compl. at 3.) Plaintiff claims that “while FBI
                                  12   whistleblower for civil rights,” he was “falsely labeled” as incompetent and suffered a
Northern District of California
 United States District Court




                                  13   “brain type seizure due to having to take unnecessary psych drugs.” (Id.) For relief,
                                  14   Plaintiff wants the “DOJ prosecuters [sic] pick up my case and put on trial all” for their
                                  15   involvement in this “crime of mental health conduct, haz-mat medical denial” and a
                                  16   “whistle blowing settlement.” (Id.)
                                  17          The complaint is deficient for several reasons. First of all, even liberally construed,
                                  18   the complaint fails to state the first element for a § 1983 claim, i.e., that a right secured by
                                  19   the Constitution or federal law was violated. Second, Plaintiff makes no specific
                                  20   allegations against any of the named individuals or entities. Lastly, Plaintiff’s claim for
                                  21   relief with respect to the prosecution of those allegedly involved in the “crime of mental
                                  22   health conduct” must be rejected because he has no protected interest in the prosecution of
                                  23   another. See Linda R. S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen
                                  24   lacks a judicially cognizable interest in the prosecution or nonprosecution of another”);
                                  25   Doyle v. Oklahoma Bar Ass’n, 998 F.2d 1559, 1566-67 (10th Cir. 1993) (private citizen
                                  26   has no standing to have lawyer disciplined or criminally charged); Sattler v. Johnson, 857
                                  27   F.2d 224, 227 (4th Cir. 1988) (neither member of public at large nor victim has right to
                                  28                                                   2
                                   1   have another criminally prosecuted). Plaintiff shall be granted leave to file an amended
                                   2   complaint to attempt to state sufficient facts to state a cognizable claim under § 1983 and
                                   3   an appropriate type of relief.
                                   4          In preparing an amended complaint, Plaintiff should also keep the following
                                   5   principles in mind. Liability may be imposed on an individual defendant under § 1983
                                   6   only if Plaintiff can show that the defendant proximately caused the deprivation of a
                                   7   federally protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v.
                                   8   City of Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a
                                   9   constitutional right within the meaning of section 1983 if he does an affirmative act,
                                  10   participates in another’s affirmative act or omits to perform an act which he is legally
                                  11   required to do, that causes the deprivation of which the plaintiff complains. See Leer, 844
                                  12   F.2d at 633.
Northern District of California
 United States District Court




                                  13

                                  14                                          CONCLUSION
                                  15          For the foregoing reasons, the Court orders as follows:
                                  16          The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  17   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to correct
                                  18   the deficiencies discussed above. The amended complaint must include the caption and
                                  19   civil case number used in this order, Case No. C 19-01138 BLF (PR), and the words
                                  20   “AMENDED COMPLAINT” on the first page. If using the court form complaint, Plaintiff
                                  21   must answer all the questions on the form in order for the action to proceed.
                                  22          The amended complaint supersedes the original, the latter being treated thereafter as
                                  23   non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                  24   Consequently, claims not included in an amended complaint are no longer claims and
                                  25   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  26   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  27   ///
                                  28                                                  3
                                   1             Failure to respond in accordance with this order in the time provided will
                                   2   result in the dismissal of this action without prejudice and without further notice to
                                   3   Plaintiff.
                                   4             The Clerk shall include two copies of the court’s complaint with a copy of this
                                   5   order to Plaintiff.
                                   6             IT IS SO ORDERED
                                   7            June 17, 2019
                                       Dated: _____________________                        ________________________
                                                                                           BETH LABSON FREEMAN
                                   8
                                                                                           United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.19\01138Gallot_dwlta
                                  26

                                  27

                                  28                                                   4
